RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2070-16T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

G.S.,

     Defendant-Appellant.
_____________________________

                    Submitted February 28, 2019 – Decided June 12, 2019

                    Before Judges Whipple and Firko.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Union County, Indictment Nos. 14-02-0122
                    and 16-01-0069.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Brian P. Keenan, Assistant Deputy Public
                    Defender, of counsel and on the briefs).

                    Michael A. Monahan, Acting Union County
                    Prosecutor, attorney for respondent (Milton S.
                    Leibowitz, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from the November 21, 2016 amended judgment of

conviction after a jury convicted him of first-degree aggravated sexual assault,

N.J.S.A. 2C:14-2(a)(1); second-degree sexual assault, N.J.S.A. 2C:14-2(c)(1);

second and fourth-degree criminal sexual contact, N.J.S.A. 2C:14-2(c) and

N.J.S.A. 2C:14-3(b); and second-degree endangering the welfare of a child,

N.J.S.A. 2C:24-4(a)(1). We affirm.

      We discern the following facts from the record. Defendant married his

wife, J.G., in Colombia. J.G. had a daughter, Jane,1 in Colombia in 1993. J.G.

and defendant moved to the United States. For several years, Jane lived with

her grandmother in Colombia while her mother was in the U.S. with defendant.

When Jane was nine years old, she came to the U.S to live with her mother and

defendant.

      When she arrived, defendant, J.G., and their one-year-old son, were living

in the basement apartment of defendant's parents' house in Elizabeth. In 2002,

defendant and J.G. had another child, Julia. While J.G. was at the hospital

giving birth to Julia, Jane was home with defendant. At some point during the

night, defendant asked Jane if she was ready to go to sleep with him, and she


1
  Due to the similarity of family names and initials, we use pseudonyms for ease
of reference and privacy. R. 1:38-3(d)(10).
                                                                        A-2070-16T2
                                       2
said yes. While they were on the bed talking, defendant started to kiss Jane. He

touched her breasts and her vagina and inserted his fingers into her vagina. Jane

started to cry and told defendant that she was going to tell her mother. Defendant

told her that she could not say anything to her mother or else something bad

would happen to them.

      Defendant continued to touch Jane, at least once per month, over the next

two years. Jane did not disclose what happened for two years until she spoke

with her guidance counsellor. The Division of Child Protection and Permanency

sent investigators to speak with Jane. Fearing she may be taken away from her

mother, Jane told the investigator that it was all a misunderstanding. Defendant

stopped touching Jane after her disclosure.

      In 2006, defendant and J.G. separated, and J.G. and the three children

moved to another address. Defendant was permitted weekend visitation with his

daughter and step-daughter at his house.

      In 2013, then eleven-year-old Julia approached her maternal grandmother

and disclosed to her, and for the first time to anyone, that defendant had been

sexually assaulting her for three years when she was between the ages of nine

and twelve. At night, he would pick her up, take her to his room, undress her,

and then touch her vagina. On multiple occasions, defendant tried to put his


                                                                          A-2070-16T2
                                        3
penis inside of her vagina, but Julia pushed him away with her hands and feet.

Julia was afraid when these events occurred but did not scream or disclose any

of the assaults because defendant threatened to kill her, Jane and her mother if

she told anyone. After Julia's allegations surfaced, Jane renewed her claims

about defendant.

      On February 21, 2014, a Union County grand jury charged defendant in

an indictment with two counts of first-degree aggravated sexual assault, N.J.S.A.

2C:14-2(a)(1); two counts of second-degree sexual assault, N.J.S.A. 2C:14-2(b)

and N.J.S.A. 2C:14-2(c)(1); two counts of fourth-degree criminal sexual contact,

N.J.S.A. 2C:14-3(b); and two counts of second-degree endangering the welfare

of a child, N.J.S.A. 2C:24-4(a), arising from both victims' allegations. A second

Union County grand jury returned a second indictment, charging defendant with

one count of fourth-degree contempt, N.J.S.A. 2C:29-9(a).

      After a trial, the jury found defendant not guilty on counts regarding Julia,

but guilty on counts related to Jane. Defendant was sentenced to twelve years

imprisonment, subject to an eighty-five percent parole disqualifier pursuant to

the No Early Release Act, N.J.S.A. 2C:43-7.2, parole supervision for life, and

was assessed appropriate fees and penalties. This appeal followed.

      On appeal, defendant argues the following:


                                                                           A-2070-16T2
                                        4
             POINT I
             AFTER A PREJUDICIAL JOINDER OF OFFENSES
             SEPARATED BY ALMOST A DECADE, THE TRIAL
             JUDGE FAILED TO SUA SPONTE SEVER THE
             CHARGES OR INSTRUCT THE JURY NOT TO USE
             THE EVIDENCE FROM THE SUBSEQUENT
             OFFENSE FOR PROPENSITY PURPOSES. (Not
             raised below).

             POINT II
             THE SENTENCING JUDGE FAILED TO CREATE
             AN     ADEQUATE   APPELLATE    RECORD
             REGARDING HIS FINDING OF AGGRAVATING
             FACTORS, AND FAILED TO FIND MITIGATING
             FACTORS SUPPORTED BY THE RECORD,
             RESULTING IN A MANIFESTLY EXCESSIVE
             SENTENCE.

                                         I.

      Because defendant's first point was not raised at trial, we review his

argument under the plain error rule. See R. 2:10-2. If an error was not brought

to the trial court's attention, we will not reverse unless the appellant shows plain

error. State v. Bueso, 225 N.J. 193, 202 (2016). Plain error must be "clearly

capable of producing an unjust result." Ibid. (quoting R. 2:10-2). However,

"[we] may, in the interests of justice, notice plain error not brought to the

attention of the trial or appellate court." Ibid.

      We reject defendant's argument the trial judge should have severed the

charges. Rule 3:7-6 permits the State to charge multiple offenses in a single


                                                                            A-2070-16T2
                                         5
indictment "if the offenses are of the same or similar character or are based on

the same act or transaction or on [two] or more acts or transactions connected

together." "Although joinder is favored, economy and efficiency interests do

not override a defendant's right to a fair trial." State v. Sterling, 215 N.J. 65,

72-73 (2013). Rule 3:15-2(b) "provides relief from prejudicial joinder." Id. at

73. "The test for assessing prejudice is 'whether, assuming the charges were

tried separately, evidence of the offenses sought to be severed would be

admissible under [N.J.R.E. 404(b)] in the trial of the remaining charges.'" Ibid.

(alteration in original) (quoting State v. Chenique-Puey, 145 N.J. 334, 341

(1996)). "If the evidence would be admissible at both trials, then the trial court

may consolidate the charges because 'a defendant will not suffer any more

prejudice in a joint trial than he would in separate trials.'" Chenique-Puey, 145

N.J. at 341 (quoting State v. Coruzzi, 189 N.J. Super. 273, 299 (App. Div.

1983)).

            [E]vidence of other crimes, wrongs, or acts is not
            admissible to prove the disposition of a person in order
            to show that such person acted in conformity
            therewith[,] [but] [s]uch evidence may be admitted for
            other purposes, such as proof of motive, opportunity,
            intent, . . . plan, knowledge, [or] identity . . . [if]
            relevant to a material issue in dispute.

            [N.J.R.E. 404(b).]


                                                                          A-2070-16T2
                                        6
Thus, we look to Rule 404(b) and apply the Cofield factors. State v. Cofield

127 N.J. 328, 338 (1992).      Other crime evidence is admissible under the

following circumstances:

            1. The evidence of the other crime must be admissible
            as relevant to a material issue;

            2. It must be similar in kind and reasonably close in
            time to the offense charged;

            3. The evidence of the other crime must be clear and
            convincing; and

            4. The probative value of the evidence must not be
            outweighed by its apparent prejudice.
            [Ibid.]

      Defendant argues had the trial judge applied Rule 404(b), the judge would

have severed the charges. In defendant's view, evidence of offenses committed

against one child were inadmissible character evidence related to the charges

against the other child. We disagree.

      Here, the charges were offered as similar crimes based on nearly identical

facts and involved victims in the same family who were assaulted in similar

places2 at different times. Defendant was Jane's stepfather and Julia's father.


2
  The two sets of assaults did occur in different locations, the first, involving
Jane, occurred at the shared apartment, and the second, involving Julia, occurred
where defendant had moved following the marital separation, which was in the


                                                                         A-2070-16T2
                                        7
He was charged with sexually assaulting both victims when they were between

the ages of nine and thirteen. Even the alleged pattern of assaults is similar:

defendant began by kissing the victims and escalated to physical touching. Each

instance was similarly followed by a threat to prevent disclosure.           Thus,

evidence as to one victim was admissible to prove defendant's identity, plan and

intent.

      In further support of his position, defendant relies on State v. Williams,

167 N.J. Super. 57, 60 (App. Div. 1979), and State v. Harris, 105 N.J. Super.

319, 322 (App. Div. 1969). His reliance is misplaced. Williams involved

charges that could not be joined as a matter of law: certain persons offenses with

other substantive crimes. Williams, 167 N.J. Super. at 63. Joinder placed the

defendant's prior record before the jury regardless of whether the defend ant

chose to testify. Id. at 63.

      Harris involved two indictments charging ten crimes that were alleged to

have been committed over several months, against different victims, and in

separate locations. Harris, 105 N.J. Super. at 321. One indictment was related

to burglary and theft, while the other involved a string of assaults, batteries and




same house, but a different apartment. We do not consider this to be a crucial
distinction.
                                                                           A-2070-16T2
                                        8
robberies. Id. at 323. The court held it was manifestly unjust to consolidate the

ten counts for trial because the only justification offered was that the same police

officer investigated all of the crimes. Ibid.

      Here, the commonality between the two offenses is self-evident. The

victims are stepsisters and were assaulted by defendant at about the same age.

The assaults occurred in defendant's residence and followed the same pattern of

touching, escalation, and threats to silence the victims. Thus, joinder was

permitted under Rule 3:7-6.

      The judge instructed the jury that the charges were related to separate

offenses and that they should only consider evidence relevant to the particular

charges. Specifically, the court explained:

            There are ten offenses charged in the indictment. The
            charges are separate offenses by separate counts in the
            indictment. The defendant is entitled to have his guilt
            or innocence separately considered on each count by
            the evidence that is relevant and material to the
            particular charge based on the law as I will give it to
            you.

      Defendant argues the foregoing model jury charge is insufficient when the

jury hears other-bad-act evidence.

            As applied to a jury instruction, plain error requires
            demonstration of legal impropriety in the charge
            prejudicially affecting the substantial rights of the
            defendant and sufficiently grievous to justify notice by

                                                                            A-2070-16T2
                                         9
            the reviewing court and to convince the court that of
            itself the error possessed a clear capacity to bring about
            an unjust result.

            [State v. Nero, 195 N.J. 397, 407 (2008) (quoting State
            v. Chapland, 187 N.J. 275, 288-89 (2006)).]

      There is no evidence in the record indicating that the jury was distracted

or improperly considered any of the evidence provided to them. Indeed, the

verdict itself demonstrated the jury considered the two sets of allegations

independently.

                                       II.

      We also reject defendant's argument the judge did not adequately consider

aggravating and mitigating factors and therefore gave defendant a manifestly

excessive sentence. We apply a deferential standard of review with respect to a

trial court's sentencing determination, State v. Fuentes, 217 N.J. 57, 70 (2014),

and do not substitute our judgment for that of the sentencing court. State v.

Lawless, 214 N.J. 594, 606 (2013).

      Defendant argues the judge did not explain his rationale for finding

aggravating factors two, three, and nine. N.J.S.A. 2C:44-1(a)(2), (3) & (9).

Factors three and nine required little explanation, as the incidents in question

happened more than once and therefore increased the risk of re-offense and the

need for specific and general deterrence. Defendant argues the judge did not

                                                                         A-2070-16T2
                                       10
adequately explain his decision with respect to aggravating factor two, harm to

the victim. The record supports the existence of factor two. The jury found

defendant guilty of sexually assaulting his stepdaughter when she was a young

girl.

        Defendant also argues mitigating factors seven, no history of criminality,

and eleven, excessive hardship, should have been considered. N.J.S.A. 2C:44-

1(b)(7), (11). The record reflects that the judge considered defendant's lack of

prior convictions. Irrespective of whether the judge chose to apply factor seven,

the judge did consider defendant's prior criminal record as "part of the

deliberative process." State v. Case, 220 N.J. 49, 64 (2014). With respect to

factor eleven, defendant did not show how imprisonment would create an

excessive hardship. Accordingly, we discern no error in the sentence imposed.

We also conclude that, based on the facts before the court, the application of the

guidelines to the facts before us does not shock the judicial conscience.

        Affirmed.




                                                                            A-2070-16T2
                                        11